SUPPLEMENTAL NOTICE OF ALLOWABILITY
Status of the Application
The present application, 15/337,428, was filed on Oct. 28, 2016, and claims priority from Provisional Application 62/247,997, filed Oct. 29, 2015. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
This Supplemental Notice of Allowability is in response to Applicant’s RCE and IDS filed on 04/14/2022.
Claims 1-20 are pending, of which claims 1, 10, and 19 are independent.
No claims have been amended, added, or cancelled.
The following is an Examiner’s statement of reasons for allowance.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/14/2022 has been considered. 
The Examiner notes that the references CB, CC, and CD listed in the IDS submitted on 04/14/2022 are briefs filed with the European Patent Office, in opposition to European Patent EP3172708.  
These opposition briefs are not relevant to the present application, because the disputed claims in European Patent EP3172708 do not recite the features of the independent claims of the present application discussed in the Examiner’s Statement of Reasons for Allowance.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Patent Eligibility (35 USC § 101)
The independent claim 1 recites:
receiving, by a computing device, from a user device comprising a battery, via a network, cached user data, the cached user data including a plurality of user location points and a time associated with each of the plurality of user location points, wherein the cached user data is received in response to at least one of the user device saving on battery usage or a poor network connection preventing the computing device from receiving real-time user data;

Independent system claims 10 and 19 recite similar features as independent method claim 1.
The Examiner holds that these features recite a technical solution to technical problem, and therefore the claims recite “substantially more” than an abstract idea.  
All dependent claims recite patent eligible subject matter, due their dependence from the independent claims. 
Therefore the 35 USC § 101 rejections have been withdrawn.

Reasons for Allowance (35 USC § 103)
In regards to the previously presented 35 USC § 103 rejections of the following features of independent claims 1, 10, and 19:
receiving, by a computing device, from a user device comprising a battery, via a network, cached user data, the cached user data including a plurality of user location points and a time associated with each of the plurality of user location points, wherein the cached user data is received in response to at least one of the user device saving on battery usage or a poor network connection preventing the computing device from receiving real-time user data;

filtering, by the computing device, for known artifacts among the plurality of user location points, the known artifacts being associated with the cached user data surfacing erroneous location; 
identifying, by the computing device, based on the filtered plurality of user location points, an instance of the train that the user is traveling on;

The Examiner has found the argument in pages 10-12 of the response filed on 08/20/2021 to be persuasive.
The Examiner agrees with the Applicant that none of the previously cited references in the 35 USC § 103 rejections (U.S. PG-PUB 2014/0156396 A1 to deKozan, and U.S. Pat. No. 10,285,008 B2 to Spears), either alone or in combination, teach these features, and therefore the 35 USC § 103 rejections of independent claims 1, 10, and 19 are withdrawn. 
All dependent claims inherit these features, and therefore the 35 USC § 103 rejections of all dependent claims are withdrawn as well.
In regards to US 2018/0032928 A1 to Li et al. (“Li”, Eff. Filed June 5, 2015), which is newly cited on the attached PTO-892 “Notice of References Cited” form, Li discloses the following in para. [0085]:
[0085] In step 427, the received demand information may be sent. In some embodiments, the sent demand information may be original demand information or processed demand information of a passenger. The processing of the information may include but is not limited to error correcting, combining, filtering, transforming, calculating, the like, or any combination thereof. For example, a passenger may input information in a form of text “a departure location: No. 3 Hai Avenue, Haidian District, Beijing.” The device shown in FIG. 4-A may correct the information to “a departure location: No. 3 Haidian Avenue, Haidian District, Beijing”, and then send the corrected information. The sent demand information may also include one or more latitude coordinates and/or longitude coordinates of the geographic location.

However, Li fails to teach the above-recited features of independent claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,
/Ayal I. Sharon/
Examiner, Art Unit 3695
July 27, 2022